DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response filed September 1, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-2, 4-11 and 18-21 are currently pending.  Claims 18-21 are withdrawn.  Claims 3 and 12-17 are cancelled.  Claims 1, 4-7, 10 and 18-20 are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has cancelled claim 3, thus obviating the previous ground or rejection.
Applicant’s amendment to claims 1 and 4 provides sufficient antecedent basis for the phrase “wherein the keratinocytes plated on the substrate are freshly isolated”, therefore the previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 1-5, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Coolen, in view of Alitalo and Pouliot;
Rejection of Claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Coolen, in view of Alitalo and Pouliot, and further in view of Boyce;
Rejection of Claims 10-11 under 35 U.S.C. 103 as being unpatentable over Coolen, in view of Alitalo and Pouliot, and further in view of Liu:

It is noted that claim 3 has been cancelled.
Applicant has amended claim 1 to now require plating human keratinocytes on a substrate having a coating thereon, the coating consisting of one or more intact recombinant laminins containing an alpha4 chain or an alpha5 chain; and culturing the keratinocytes in a xeno-free and chemically defined cell culture medium.
The previously cited reference to Coolen teaches expanding keratinocytes by culturing on a culture substrate coated with collagen type IV as an adherent substrate, in lieu of the conventional mouse feeder layer cells. Coolen does not teach culturing keratinocytes on a substrate coated with a coating consisting of recombinant laminin.
Therefore, the previous rejection of claims 1-2, 4-5, 8 and 9 based on Coolen is withdrawn.
As to the rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Coolen, in view of Alitalo and Pouliot, and further in view of Boyce; and the rejection of claims 10-11 over Coolen, in view of Alitalo and Pouliot, and further in view of Liu:
For the reasons discussed immediately above, the rejection of claims 1-2, 4-5, 8 and 9 based on Coolen is withdrawn, and thus the rejection of claims 6-7 and 10-11 that are based on the same basis are likewise withdrawn.  
However, Applicant’s amendment has necessitated new grounds of rejection as set forth below.

New ground(s) of Rejection, necessitated by Amendment
 
Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot et al., (Experiential Dermatology, 2002; IDS 11/5/2019, previously cited) (“Pouliot”), in view of Wondimu et al., (Matrix Biology 25 (2006) pages 1-5; IDS 9/1/2022) (“Wondimu”), Doi et al., (The Journal of Biological Chemistry, Vol. 277, No. 15, April 12, 2022, pages 12741-12748; see PTO-892) (“Doi”), Richards (TISSUE ENGINEERING: Part c, Vol. 14, No.3, 2008, pages 1-12; see PTO-892) (“Richards”), Sun (Wound Repair and Regeneration, Vol. 12, No. 6, 2004, pages 626-634; see PTO-892) (“Sun”), Ng et al., (Acta Derm Venereol 2011; 91: 387-391; see PTO-892) (“Ng”) and Ryu (J. Radiat. Res., 50, 545-552 (2009); see PTO-892) (“Ryu”).
Pouliot is directed to investigating laminin-10/11 as an alternative adhesive ligand for culturing keratinocytes. Pouliot teaches laminin 10/11 (synonymous with Laminin-511 and Laminin-521, respectively, i.e. an alpha5 chain laminin) are alternative adhesive ligands for in vitro culture of both neonatal and adult keratinocytes and have a functional role in promoting cell proliferation and migration (Abstract; Introduction, right column, first paragraph, page 388).
Regarding claim 1, Populiot teaches performing in vitro culturing of human keratinocytes for assessing proliferation and cell adhesion using culture substrates coated with human laminin-10/11. The human keratinocytes were freshly obtained from neonatal foreskin or from adult breast reductions (Methods: Isolation of primary keratinocytes and cell culture, pages 388-389; Adhesion assays, page 389; Proliferation assays, page 389).  Pouliot teaches coating 24-well cell culture substrates with 5 µg/ml of laminin-10/11 prior to plating 2 x 104 cells/ml of KGM culture medium. The keratinocytes were cultured at 37°C for 2, 4, 6 and 8 days prior to counting (Methods: Proliferation assays, page 389). Thus, Pouliot’s method plates freshly isolated human keratinocytes on a substrate having a coating thereon, the coating consisting of laminin-10/11, which reads on a method for expanding human keratinocytes, comprising: plating human keratinocytes on a substrate having a coating thereon, the coating consisting of one or more laminins containing an alpha5 chain.
Pouliot teaches that, although adult keratinocytes are known for being difficult to grow in culture and have limited proliferative potential, the use of laminin-10/11 results in significant improvement in keratinocyte cell proliferation, specifically a 3.8-fold increase relative to culturing on BSA (Figure 4; Results: Laminin-10/11: a potent proliferative substrate for normal and transformed human keratinocytes, page 392).
Although Pouliot’s laminin-10/11 is human laminin obtained from placenta, Pouliot does not further teach the laminin-10/11 (laminin-511 and laminin-521) is intact recombinant laminin-10/11.  
Wondimu is directed to characterization of commercially available laminin preparations from human placenta compared to recombinant human laminins, e.g. laminin 10 (laminin 511).  Wondimu demonstrates significant fragmentation of the commercially available laminins as compared to the recombinantly prepared laminins, as well as inconsistency between batches (see Fig. 1B and Fig. 2C; 3. Results and discussion, left column, last paragraph, page 93).
Doi is directed to preparing recombinant human laminin-10 (laminin 511) using HEK293 cells and further recognizes that commercially prepared laminin-10 (LN-10) are truncated forms.  Doi teaches the full length, recombinant LN-10 have potential clinical uses as substrate coatings since the recombinant LN-10 has strong cell-adhesive properties (Abstract; DISCUSSION, left column last paragraph to right column, first full paragraph, page 12747).
Therefore, taking into hand the teachings of Wondimu and Doi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute intact recombinant laminins, as the keratinocyte adhesive coating in the keratinocyte expansion method of Pouliot.
 The person of ordinary skill in the art would have been motivated to use intact recombinant laminins, as taught by Wondimu and Doi, for the predictable result of providing an unfractionated, fully active form of laminin, thus optimizing the cell adhesive properties of the keratinocyte culture substrate.
The skilled artisan would have had a reasonable expectation of success in substituting intact recombinant laminins, for the placental derived laminin of Pouliot, because Wondimu demonstrates recombinantly prepared laminins provide consistent laminin forms comprising fully active forms of laminin and Doi teaches well-known methods for preparing intact, recombinant laminin having strong cell-adhesive properties and thus have use as cell substrate coatings.
Further regarding claim 1 and the limitation directed to culturing the keratinocytes in a xeno-free and chemically defined cell culture medium, it is noted that Pouliot teaches the culture uses KGM medium (chemically defined medium) supplemented with murine epidermal growth factor and bovine pituitary extract.  Thus, Pouliot does not further teach the culture medium is xeno-free.  However, Richards is directed to the development of defined media for the serum-free expansion of primary human keratinocytes since keratinocytes have therapeutic potential.  Richards teaches development of defined culture media is important since nondefined factors may inadvertently contaminate the culture system with infectious agents, thus culture conditions need to be free from both poorly defined products and animal products (Abstract).
Sun, likewise, is directed to the development of xenobiotic-free culture of human keratinocytes using chemically defined culture medium since keratinocytes are useful for clinical applications (Abstract).
Thus, Richards and Sun have established it is well-known to use xeno-free, chemically defined keratinocyte culture medium for the benefit of eliminating nondefined factors and animal products that may contaminate the culture with infectious agents.
Ng is directed to defined serum-free culture of human skin equivalents comprising human keratinocytes.  Ng teaches using a standardized, commercially available medium that is free of undefined elements, specifically the medium is free of bovine pituitary extract (BPE) and Ryu further teaches the use of commercially available recombinant human epidermal growth factor (rhEGF) is effective for accelerating keratinocyte proliferation (Abstract; Increased proliferation of keratinocyte by rhEGF in normal or irradiated conditions, page 548; Fig. 4).
Therefore, taking into hand the teachings of Richards, Sun, Ng and Ryu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize xeno-free, chemically defined culture conditions, as taught by Richards, Sun, Ng and Ryu, to improve the keratinocyte culture of Pouliot, for the predictable result of successfully eliminating undefined elements and animal products that may cause contamination of the culture, thus reducing deleterious therapeutic effects in the cell culture method of Pouliot.  Ng has shown that defined keratinocyte cultures can remove undefined animal supplement such as bovine pituitary extract and Ryu has shown that keratinocyte culture supplements, such as EGF, are available as human recombinant EGF.
The person of ordinary skill in the art would have recognized that utilizing xeno-free, chemically defined culture medium would provide the predictable result of eliminating undefined elements and animal products that may cause contamination of the culture, thus reducing deleterious therapeutic effects. If a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  MPEP 2141(I).
Regarding claim 2, Pouliot teaches the laminins are laminin-10 (synonymous with laminin-511) and laminin-11 (synonymous with laminin-521), thus meeting the limitation of claim 2.
Regarding claim 4, Pouliot teaches freshly isolated human keratinocytes, thus meeting the limitation of claim 4.
Regarding claim 5 and the limitation directed to the density of the seeded cells, it is noted that Pouliot teaches plating the human keratinocyte cells at densities ranging from 2 x 104 cells per well of a 96-well culture plate (0.2 x 105 cells/ 0.32 cm2), correlates to 0.625 x 105/cm2 (Adhesion assays, page 389); 2 x 104 cells per well of a 24-well culture plate (0.2 x 105 cells/ 1.9 cm2), correlates to 0.105 x 105/cm2 (Proliferation assays, page 389); and 3 x105 cells in a 24-well culture plate (Wound healing assays, page 398), correlates to 1.5 x 105/cm2.  Thus, Pouliot’s disclosed cell concentrations overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 6, Pouliot teaches culturing at a temperature of 37°C (Proliferation assays, page 389).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 8, Pouliot teaches the keratinocytes had been passaged four times prior to proliferation assays (Laminin-10/11: a potent proliferative substrate for normal and transformed human keratinocytes, page 392), thus meeting the limitation of claim 8.
Regarding claim 9, as set forth above regarding claim 8, Pouliot teaches passaging of the keratinocytes for four passages prior to the proliferation assays. However, Pouliot does not specifically comment on whether or not the cells had a cell density ranging from 1 cell to 1.5 x 104 cells/cm2.  However, one of ordinary skill in the art would be motivated to passage the cells prior to any cell overcrowding, thus avoiding the deleterious effects of contact-inhibition that would occur due to overcrowding.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pouliot, in view of Wondimu, Doi, Richards, Sun, Ng and Ryu, as applied to claims 1-2, 4-6 and 8-9 above, and further in view of Boyce et al., (Journal of Tissue Culture Methods, vol. 9, no. 2, 1985, Procedure No. 41406 pages 83-93; previously cited) (“Boyce”).
The teaching of Pouliot, in view of Wondimu, Doi, Richards, Sun, Ng and Ryu is set forth above.
Regarding claim 7, it is noted that Pouliot does not further discuss the the concentration of the culture atmosphere (claim 7).  However, Boyce is directed to cultivation methods for human keratinocytes (Summary). Boyce specifically teaches using standard culture conditions of a temperature of 37°C and 5% CO2 concentration (H. Isolation and primary culture of human keratinocytes, paragraph 12, left column, page 88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known, standard culture conditions of a temperature of 37°C and 5% CO2 concentration.
 The person of ordinary skill in the art would have been motivated to modify the keratinocyte culturing method of Pouliot to include well-known, standard culture conditions of a temperature of 37°C and 5% CO2 concentration, as taught by Boyce, for the predictable result of successfully propagating human keratinocytes, thus meeting the limitation of claim 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Boyce because each of these teachings are directed at culturing human keratinocytes.	

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot, in view of Wondimu, Doi, Richards, Sun, Ng and Ryu, as applied to claims 1-2, 4-6 and 8-9 above, and further in view of Paulsson et al., (Cytotechnology 9: 99-106, 1992; see PTO-892) (“Paulsson”), and Tryggvason et al., (US 2012/0302512, published November 29, 2012; see PTO-892) (“US ‘512”).
The teaching of Pouliot, in view of Wondimu, Doi, Richards, Sun, Ng and Ryu, is set forth above.
Regarding claims 10 and 11, the combined prior art renders obvious culturing keratinocytes on culture substrates coated with the cell-adhesive substrates laminin-10/11 (i.e. laminin-511 and laminin-521).  The cited prior art does not further teach coating the culture substrate with a coating consisting of laminin-511 and laminin-421 (claim 10), or that the weight ratio of laminin-511 to laminin-421 is from 15:1 to 1:15 (claim 11).
Regarding the inclusion of laminin-421, it is noted that Paulsson generally teaches using laminin for optimizing cell culture conditions, specifically by precoating cell culture substrates with laminin to improve adhesion of substrate dependent cells (Potential use of laminin in cell culture technology, page 104). Paulsson does not specifically teach laminin-421.
However, US ‘512 is directed to methods for preparing GMP-quality human recombinant laminin-421 for culturing cells (Abstract; paragraphs [0017]-[0018], [0037]).  US ‘512 teaches providing an effective amount of laminin-421 for cell promoting cell attachment provides improved cell culture devices for the growth and maintenance of cell phenotype (paragraph [0021]).
Therefore, given the intention of Pouliot’s method is to provide defined exogenous cell-adhesive molecules for keratinocyte adhesion, in lieu of providing the non-desirable mouse feeder cell layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include laminin-421.  Moreover, as set forth above, one of skill is motivated to maintain a xeno-free, chemically defined cell culture, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include GMP-quality, recombinant human laminin-421, thus meeting the limitation of claim 10.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include GMP-quality, recombinant human laminin-421, as taught by US ‘512, since US ‘512 teaches the purified laminin-421 provides an improved cell culture substrate.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and US ‘512 because each of these teachings are directed at using cell adhesive molecules for improving adherent cell culture.
Further regarding the coating consisting of laminin-511 and laminin-421, it is noted, as set forth above regarding claim 1, Wondimu and Doi teach laminin-511 is available as recombinant laminin-511 and US ‘512 teaches laminin-421 is available as recombinant laminin-421 (Abstract and paragraphs [0017]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the keratinocyte culture substrate with two types of defined, purified laminins that are available as recombinant products.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to consist of two types of laminins that are available as recombinant products, for the predictable result of successfully maintaining a xeno-free, defined culture medium, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Liu because each of these are directed at using cell adhesive molecules.
As to claim 11 and the limitation that the weight ratio of laminin-511 to laminin-421 is from 15:1 to 1:15 (claim 11), it is noted that, although the cited prior art does not further discuss the ratios of laminin-511 to laminin-421 for coating the cell culture substrate, Pouliot taught the optimization of the concentrations of LN-10/11 and collagen-IV.  Pouliot recognized that LN-10/11 was a more potent cell-adhesive molecule, thus LN-10/11 was used at a concentration of 5 µg/ml and the optimum coating concentration for collagen-IV was 20 µg/ml, i.e. ratio of collagen-IV to LN-10/11 was 4:1.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the amounts of laminin-511 to laminin-421 as a matter of routine experimentation as the concentration of the cell-adhesive molecules is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the concentrations with a reasonable expectation for successfully forming a cell-adhesive culture substrate; thus, meeting the limitation of claim 11.
Generally, differences in concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Response to Remarks
Rejections under 35 USC 103:
Applicant’s remarks have been fully considered.
 It is noted, as set forth above, Applicant has amended claim 1 to now require plating human keratinocytes on a substrate having a coating thereon, the coating consisting of one or more intact recombinant laminins containing an alpha4 chain or an alpha5 chain; and culturing the keratinocytes in a xeno-free and chemically defined cell culture medium.
Therefore, due to the claim amendment, the previous rejections based on Coolen have been withdrawn.
As to Applicant’s remarks regarding the limitations directed to the cell culture media being xeno-free and chemically defined, as discussed at Applicant’s remarks (pages 6-7), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above.  The amended limitation is addressed above under the new ground of rejection.
As to Applicant’s remarks regarding the amended limitation directed to the laminin being an intact recombinant laminin, as discussed at Applicant’s remarks (page 7-8), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above.  The amended limitation is addressed above under the new ground of rejection.
As to Applicant’s remarks regarding the coating on the substrate consisting of one or more laminins (Remarks, page 8), it is noted the amended limitation is addressed above under the new ground of rejection.

As to Applicant’s remarks regarding claims 10 and 11 and the cited reference to Liu (Remarks, pages 8-9), it is noted Applicant’s remarks have been fully considered, but are not found persuasive, in view of the new ground of rejection addressing amended claim 10. Liu is no longer applied to the rejection of claims 10 and 11.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633